Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 24, 2018

The Court of Appeals hereby passes the following order:

A18A0832. CRAIG L. JONES v. JAMES E. HARDY, JUDGE et al.

      In 2012, Craig Jones pled guilty to battery, criminal trespass, and aggravated
stalking.1 In 2017, the superior court denied Jones’s request to file a civil complaint
in forma pauperis. Jones then filed this direct appeal. We lack jurisdiction.
      1. As we explained in our order dismissing his most recent prior appeal, see
Jones v. State, No. A18A0106 (Sept. 5, 2017), because Jones is incarcerated, his appeal
is controlled by the Prison Litigation Reform Act of 1996, OCGA § 42-12-1 et seq.
Under OCGA § 42-12-8, an appeal of a civil action filed by a prisoner “shall be as
provided in Code Section 5-6-35.” And under OCGA § 5-6-35, the party wishing to


      1
        Since then, Jones has been before this Court numerous times. He filed two
direct appeals – one from the trial court’s order denying his motion to modify his
sentence, and another from the denial of his request for a hearing – both of which we
dismissed as untimely. Jones v. State, No. A14A1554 (May 6, 2014); Jones v. State,
No. A14A1556 (May 6, 2014). We similarly dismissed as untimely Jones’s application
for discretionary review of the denial of his motion for minutes of a grand jury
proceeding. Jones v. State, No. A15D0459 (July 9, 2015). Jones also filed an appeal
from the denial of his petition for a writ of mandamus, which we transferred to the
Supreme Court, Jones v. State, No. A14A1555 (May 5, 2014), which, in turn,
dismissed the appeal, Jones v. Hardy, No. S14A1459 (July 31, 2014). This Court
subsequently dismissed Jones’s appeals from the trial court’s orders: (i) denying yet
another motion to modify a void sentence, Jones v. State, No. A16A1757 (June 2,
2016); (ii) denying Jones’s motion to vacate a void judgment, Jones v. State,
No. A17A0276 (Oct. 20, 2016); (iii) denying filing of his motion to correct the record,
Jones v. State, No. A17A1584 (May 11, 2017); and (iv) denying filing of his “Petition
for Under the Hague Convention Title 18 § 1781 [sic],” Jones v. State, No. A18A0106
(Sept. 5, 2017).
appeal must file an application for discretionary review in the appropriate appellate
court. Because a prisoner has no right of direct appeal in civil cases, we lack
jurisdiction to consider this direct appeal from the superior court’s order. See Jones
v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). This appeal is therefore
DISMISSED.
      2. This Court is empowered to impose sanctions upon a party who files
frivolous appeals. See Court of Appeals Rule 7 (e) (2). Given Jones’s history of filing
meritless appeals – and, in particular, in light of our recent ruling in Case
No. A18A0106 explaining that Jones must file a discretionary application to seek
appellate review in a civil action initiated while he is a prisoner – we find this appeal
to be frivolous. We caution Jones that any future frivolous filings in this Court may
result in the imposition of sanctions.

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/24/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.